Citation Nr: 0506959	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine 
spondylosis, C-4/C-5, C-5/C-6, evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for lumbar spine 
spondylosis, L-4/L-5, L-5/S-1, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

A, April 2000, RO decision denied service connection for 
arthritis and gout, and denied a compensable rating for 
service-connected arthralgia.  A June 2001 RO decision 
recharacterized the service-connected arthralgia as being 
arthritis of multiple joints.  The RO then established 
separate service connection for arthritis of the right knee 
(rated 10 percent), arthritis of the left knee (rated 10 
percent), arthritis of the right ankle (rated 0 percent), and 
arthritis of the left ankle (rated 0 percent). 

In September 2002, the RO established separate service 
connection for spondylosis (arthritis) of the cervical spine 
(rated 20 percent) and lumbar spine (rated 20 percent).

This veteran appealed the ratings indicated and for service 
connection for gout. 

In a decision in November 2003, the Board denied an 
evaluation in excess of 10 percent for a right knee 
disability; denied an evaluation in excess 10 percent for a 
left knee disability; granted a 10 percent for a right ankle 
disability; granted a 10 percent for a left ankle disability; 
and denied service connection for gout.

The Board remanded the issues relating to evaluations of the 
veteran's cervical and lumbar spine disabilities, then rated 
as 20 percent disabling for each.

In a subsequent rating action, the RO increased to 30 percent 
a rating for the veteran's cervical spine spondylosis, C-4/C-
5, C-5/C-6, from July 23, 2004.  However, since that is not 
the maximum assignable, the issue remains on appeal.  AB V. 
Brown, 6 Vet. App. 35 91993).  The veteran has not raised the 
issue of entitlement to any different effective dates and 
that is not presently before the Board.

Service connection is also in effect for gingivitis, rated as 
noncompensably disabling.  The veteran is also in receipt of 
a total rating based on individual unemployability due to 
service connected disabilities (TDIU), and has been found to 
be eligible for Chapter 35 benefits from June 1999.


FINDINGS OF FACT

1.  Adequate evidence is not of record for an equitable 
disposition of the remaining appellate issues.

2.  The veteran's limitation of motion of the cervical spine 
is generally moderate to severe in degree, with some pain on 
all motions and resultant functional impairment that is 
reasonably shown to result in overall severe degenerative 
disc disease of the cervical spine with little intermittent 
relief but no significant neurological impact at present.

3.  The veteran's lumbar spine disability causes moderate to 
severe limitations of motion with pain on most movements and 
overall severe degenerative disc symptoms without 
neurological impact.

4.  The veteran's cervical and low back disorders have caused 
totally incapacitating episodes of 4 weeks but generally less 
than six weeks in the past year.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent and no more 
for intervertebral disc disease of the cervical spine are met 
under old and new regulations. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5290 (2002), 5242 (2004).

2.  The criteria for an evaluation in excess of 40 percent 
and no more for spondylosis of the lumbar spine are met under 
old and new regulations. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5292 (2002), 5242 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

During the course of this appeal there have been significant 
changes in the law relating to the obligations of VA with 
respect to the duty to assist.  This includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The case 
has been remanded for development of the evidence.  It 
appears that all available evidence is now in the file.  In 
each instance, the veteran has been fully apprised and has 
acknowledged that he is aware of what is necessary, and that 
it appears that all available evidence is now in the file.  
He has also been fully apprised as to the regulations in 
effect throughout and what is required for increased ratings 
under each.  The Board finds that all requirements of due 
process have met and that to proceed under the current 
circumstances in no way deprives the veteran of his rights, 
and to conclude the appeal in the manner herein defined 
without further delay is clearly in his best interests.

Increased Evaluation
Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2002).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine. 68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior regulations, a cervical spine disability may 
be rated under Code 5290.  Diagnostic Code 5290 for 
limitation of motion of the cervical spine provides a 10 
percent rating if the limitation is slight, a 20 percent 
rating if the limitation is moderate, and a 30 percent rating 
if the limitation is severe. 38 C.F.R. § 4.71a.

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293.  Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome. 67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate as 60 percent disabling; With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
rated as 40 percent disabling; With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, rate as 20 percent 
disabling; With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate as 10 percent disabling.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine. 68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) provides as follows: With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. (Code 5235), Vertebral fracture or dislocation; 
(Code 5236), Sacroiliac injury and weakness; (Code 5237), 
Lumbosacral or cervical strain; (Code 5238), Spinal stenosis; 
(Code 5239), Spondylolisthesis or segmental instability; 
(Code 5240), Ankylosing spondylitis; (Code 5241), Spinal 
fusion; (Code 5242), Degenerative arthritis of the spine (see 
also Diagnostic Code 5003); (Code 5243), Intervertebral disc 
syndrome.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Factual Background

Prior evaluative reports are in the file for comparative 
purposes.

A special VA orthopedic evaluation was undertaken in July 
2004.  At that time, the veteran reported that he had a 
history of abnormal magnetic resonance imagings (MRIs) and 
abnormal X-rays showing degenerative disc disease of both the 
lumbar and cervical spines.  He was noted to have bulging 
discs at C-4/C-5, C-6/C-7 and lumbar degeneration.

On examination, the veteran complained of a stiff neck.  He 
said that he had pain in the neck on a continuous basis.  He 
reported that he had been retired since 1979.  He continued 
to drive his car, but he had difficulty turning his head from 
side to side, causing him to turn his entire body in order to 
see even with his side mirrors and driving.  His two primary 
complaints were of loss of mobility and stiffness and 
constant aching pain in the neck with popping noises with 
flexion, extension and turning of his head.

His second complaint referred to his lumbar spine which he 
said hurt most of the time.  He had difficulty getting up and 
rising from a sitting position or sitting without falling.  
He walked with a walker and was unstable enough that he did 
not try to walk more than a step or two without the walker.  
He was also always near a wall so that he might have 
something to lean on for stability.  His back pain was 
constant enough that he needed analgesics most of the time.  
He used an analgesic balm on both his neck and lumbar spine 
at least twice a day.  He was unable to sleep without the use 
of these analgesics which he took most of the time.  He was 
also noted to take a very long list of medications including 
acetaminophen, thyroxin, furosemide, metolazone and 10-12 
others including hydrocortisone for his knee arthritis and 
replaced hip joint.

On examination, range of motion of the cervical spine was 
markedly diminished and he tended to have a lordotic curve 
with several degrees of flexion of the cervical vertebra at 
rest.  Forward flexion from approximately 10 degrees of 
forward constant tilt to approximately 20 degrees.  His 
maximum extension was just barely past the vertical and not a 
normal resting point, perhaps of 5 degrees of extension.  
Left lateral flexion was to approximately 18 degrees and 
right lateral flexion was to 20 degrees.  Left lateral 
rotation was to about 30 degrees and right lateral flexion 
was to about 15 degrees.  

The lumbar spine showed no evidence of surgical scarring or 
muscle spasm.  Range of motion of the lumbar spine was 
forward flexion to about 40 degrees; extension was to 10 
degrees; left lateral flexion was to 15 degrees and right 
lateral flexion was to 18 degrees.  Left and right lateral 
rotation was to 20 degrees.  The reflexes were equal and 
symmetrical, bilaterally.  He was unable to walk on his toes 
and heels and because of general instability, he walked only 
with his walker.

Diagnoses were severe degenerative arthritis with an abnormal 
X-ray and MRI findings of both cervical and lumbar vertebrae 
with significant limitation of function and chronic pain 
which required analgesics several times a day. 

Analysis

In assessing the current impairment caused by the veteran's 
cervical and lumbar degeneration, the Board has prior and 
current evaluative reports of ample substance to make an 
equitable disposition of the issues.  The veteran is clearly 
incapacitated to a considerable degree by both his neck and 
lower back problems, which cause significant limitations of 
motion of a generally severe degree without current 
neurological impact.  He is barely able to move his neck to 
do such activities as drive.  And his low back problems cause 
significant motility and stability problems.

Given the nature of the pain, which requires a considerable 
amount of analgesics, the limitations imposed on motility and 
functionality, and other findings, the Board concludes that 
both his cervical and lumbar spine disabilities are of an 
overall severe degree of impairment, and while they cause 4 
weeks but less than 6 weeks in a given year, they are of such 
severity and ongoing impact as to raise a doubt which must be 
resolved in his favor in the assignment of an evaluation of 
40 percent for each.  Absent additional neurological impact 
and other findings to reflect totally incapacitating episodes 
of more than 6 weeks in a given year, a rating in excess of 
40 percent is not warranted for either disorder under old or 
new criteria.  

Parenthetically, the Board would also note that he has 
additional primarily orthopedic problems, and that the 
totality of the impact of these on his functioning is 
reflected in both the individual ratings assigned and the 
current TDIU which is assigned for the aggregate impairment.  
Should his disabilities increase in the future, he is free to 
provide evidence of that for the reopening of his claim for 
increased compensation.
 

Additional Considerations

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2004).  This regulation provides  that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field  station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate  with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is  not 
precluded from raising this question, and in fact is  
obligated to liberally read all documents and oral testimony  
of record and identify all potential theories of entitlement  
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the  
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension  
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the  
record with these mandates in mind, the Board finds no basis  
for further action on this question.  VAOPGCPREC. 6-96  
(1996).  The veteran has not required hospitalization for 
treatment of his cervical and lumbar spine disorders, and 
although he has been retired since 1979, there is no evidence 
that these alone markedly interferes with his employment 
other than contemplated within schedular criteria. 

ORDER

Increased ratings of 40 percent and no more for cervical and 
lumbar spine disabilities, each, are granted, subject to the 
regulatory criteriar relating to the payment of monetary 
awards.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


